Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
 
Response to Amendment
This is in response to applicant’s amendment/response filed on 03/23/2021, which has been entered and made of record.  Claims 1, 12, 20 have been amended.  Claims 5 and 18 have been canceled. Claims 1-4, 6-17, 19-20 are pending in the application. 

Response to Arguments
Applicant’s arguments on 03/23/2021 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg (US Patent 10,353,073 B1) in view of Wang et al. (US Pub 2018/0308283 A1) and Biswas et al. (US Pub 2020/0134833 A1), further in view of Kounavis et al. (US Pub 2019/0108447 A1)


As to claim 1, Anderberg discloses a computer-implemented method for visualizing data, the method comprising: 
displaying, in a first section of a user interface, a rendering of a three- dimensional (3D) scene in which colors are determined based on at least one of photographic data or light detection and ranging (LIDAR) intensity data (Fig. 1, item 132,  3D view. Col 5, lines 24-39, “generate a colored 3D virtual reality environment based on a scanned scene. Color photographs of the scene may be for example overlaid onto the point cloud to provide color. However, manual adjustment of colors may be desirable in many situations, even if color photographs are used to provide a colorization baseline. For example, if multiple photographs are used to color a scene, lighting and color balance across photographs may vary; manual color adjustment may therefore be needed to blend these photographs together into a coherent colored 3D environment.”);
 and displaying, in a second section of the user interface, at least one element adjustable to select a blending of the colors, wherein the blending of the colors includes blending (i) a first color for a first point in the 3D scene, with (ii) a second color for the (Col 2, line 55-65, “the user may assign multiple colors to a region. The colors may be blended inside the region for example. The processor may assign a blend of the colors to each pixel in the 2D region and to each visible 3D point in the 3D view that corresponds to a projected point in the 2D region. As for single color regions, the 3D view may be updated without updating the 3D point cloud to associate the blended colors with 3D points.” Fig. 2, item 201 color tools, Col 5, lines 42-55, “one or more color tools 201 that enable a user to draw colors onto the 2D view of the point cloud. Any type of color tools may be used, including for example, without limitation, color selectors, paintbrushes, shape palettes, and freehand drawing tools. In the embodiment shown, the user uses the color tools 201 to draw and color a region 204 on the 2D view 131. The user selects the type of region to draw, and selects a color 203 for the region. For ease of illustration, only a few options are shown in tools 201 for region shape and color; in one or more embodiments, many types of regions may be selectable, and color selection tools may allow the user to select any desired color, including colors with alpha channels for example.”. The drawing region could be a first point. Fig, 11, item 901, Col 9, lines 59-65.).
Anderberg does not explicitly discloses label data indicating types of one or more objects within the 3D scene, a first color for a first point in the 3D scene determined based on a first label for the first point included in the label data.
(Wang, ¶0068, “a labeling color corresponding to the target type, and the step A2 is to set a color of the target laser points to be the labeling color in the labeling instruction, where different target types correspond to different labeling colors” ¶0070, “setting the color of the target laser point to be the labeling color in the labeling instruction may include that setting a RGB value of the target laser points to be the RGB value corresponding to the labeling color, or painting the color of the target laser points into the labeling color via a brush tool”).
Wang also teaches blending (i) a first color for a first point in the 3D scene determined based on a first label for the first point included in the label data, with (ii) a second color for the first point in the 3D scene determined based on at least one of  one or more pixels in the photographic data corresponding to a location in a photograph to which the first point is mapped or a LIDAR intensity of the first point in the LIDAR intensity data (Wang, ¶0070, “setting a RGB value of the target laser points to be the RGB value corresponding to the labeling color, or painting the color of the target laser points into the labeling color via a brush tool.” ¶0073, “to paint the color of the target laser points falling within the 3D coloring box during the moving process into the labeling color in the labeling instruction.” The labeling color is a first color and the target laser points is a second color based on LIDAR intensity. The blending is taught by Anderberg.).
Wang, ¶0033).
	To further support the obviousness and address applicant’s argument, examiner provides Biswas et al. in addition to teaches blending of the colors includes blending (i) a first color for a first point in the 3D scene determined based on a first label for the first point included in the label data, with (ii) a second color for the first point in the 3D scene determined based on at least one of: one or more pixels in the photographic data corresponding to a location in a photograph to which the first point is mapped, or a LIDAR intensity of the first point in the LIDAR intensity data (Biswas, Fig. 3. ¶0053, color labels table. ¶0058, “FIG. 3 illustrates alpha blending of the intermediate image 27 and the input image 22 to form the output image 29 as a segmentation visual overlay. The alpha blending may include converting colors assigned in the intermediate image 27 to translucent colors. Converting colors may include adjusting one or more pixel characteristics to create the translucent colors. The translucent color is a foreground color that is combined with background colors from the input image 22. The translucency in the alpha blending may be controlled according to a weighted average of a foreground weight for the foreground color and a background weight for the background color. The output image 29 includes the translucent colors selected to indicate the classification of objects in the image segmentation.”). 
Anderberg, Wang and Biswas are considered to be analogous art because all pertain to 3D point cloud. It would have been obvious to one of ordinary skill in the art to have modified Anderberg with the features of “blending of the colors includes blending (i) a first color for a first point in the 3D scene determined based on a first label for the first point included in the label data, with (ii) a second color for the first point in the 3D scene determined based on at least one of: one or more pixels in the photographic data corresponding to a location in a photograph to which the first point is mapped, or a LIDAR intensity of the first point in the LIDAR intensity data” as taught by Biswas. The suggestion/motivation would have been in order to label each pixel for image segmentation (Biswas, ¶0047).
Anderberg does not explicitly discloses applying, to the colors, at least one of (i) a brightness, (ii) a contrast, (iii) an exposure, or (iv) a night vision mode correction determined based on statistics calculated for a histogram of luminance in sub-regions of the photographic data, dominant colors determined from the photographic data, and at least one predefined heuristic.
Kounavis teaches applying, to the colors, at least one of (i) a brightness, (ii) a contrast, (iii) an exposure, or (iv) a night vision mode correction determined based on Kounavis, Fig. 4C, ¶0066, “a detected octagonal shape for a stop sign may be combined with a prevalent red color of this sign into a feature combination by these mixers 309.” ¶0081, “color feature extractors” “color correcting neurons”. ¶0095-96, “compute color distributions that can successfully predict the chrominance properties of a target object class” ¶0103, “to speed up the convergence of EM neurons use a following heuristic algorithm for initialization.” ¶0131, “selection of the most dominant frequency components, principal component analysis, color correction, histogram equalization, histogram specification and luminance enhancement.”).
Anderberg and Kounavis are considered to be analogous art because all pertain to color adjustments. It would have been obvious to one of ordinary skill in the art to have modified Anderberg with the features of “applying, to the colors, at least one of (i) a brightness, (ii) a contrast, (iii) an exposure, or (iv) a night vision mode correction determined based on statistics calculated for a histogram of luminance in sub-regions of the photographic data, dominant colors determined from the photographic data, and at least one predefined heuristic” as taught by Kounavis. The suggestion/motivation would have been this novel MP architecture may be viewed as a machine for generating highly complicated custom algorithms for addressing and solving specific tasks (Kounavis, ¶0031).

As to claim 2, claim 1 is incorporated and the combination of Anderberg, Wang, Biswas and Kounavis discloses displaying, in a third section of the user interface, one or more photographs corresponding to the rendering of the 3D scene (Anderberg, Fig. 1, item 131, 2D view).

As to claim 3, claim 1 is incorporated and the combination of Anderberg, Wang, Biswas and Kounavis discloses the rendering of the 3D scene comprises a rendering of a point cloud; and the colors include colors of points in the point cloud determined based on the (i) label data, and (ii) the at least one of photographic data, or LIDAR intensity data (Anderberg, Fig. 1, item 132,  3D view. Col 5, lines 24-39, “generate a colored 3D virtual reality environment based on a scanned scene. Color photographs of the scene may be for example overlaid onto the point cloud to provide color. However, manual adjustment of colors may be desirable in many situations, even if color photographs are used to provide a colorization baseline. For example, if multiple photographs are used to color a scene, lighting and color balance across photographs may vary; manual color adjustment may therefore be needed to blend these photographs together into a coherent colored 3D environment.”).

As to claim 6, claim 3 is incorporated and the combination of Anderberg, Wang, Biswas and Kounavis discloses displaying in the second section at least one element Anderberg, Fig. 10-12, item 901, Col 9, lines 35-49)

As to claim 11, claim 1 is incorporated and the combination of Anderberg, Wang, Biswas and Kounavis discloses the second section of the user interface is a pop-up panel (Anderberg, Fig, 11, item 901).

As to claim 20, the combination of Anderberg, Wang, Biswas and Kounavis discloses a computer-readable storage medium including instructions that, when executed by a processing unit, cause the processing unit to perform operations for visualizing a point cloud, the operations comprising: determining a plurality of point cloud colorings for the point cloud based on data from respective data sources, wherein at least one of the data sources includes label data indicating types of one or more objects associated with points in the point cloud; applying, to the point cloud colorings, at least one of (i) a brightness, (ii) a contrast, (iii) an exposure, or (iv) a night vision mode correction determined based on statistics calculated for a histogram of luminances in sub-regions of the photographic data, dominant colors determined from the photographic data, and at least one predefined heuristic; blending the plurality of point cloud colorings based on a user selection, wherein the blending the plurality of (See claim 1 for detailed analysis.).

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg (US Patent 10,353,073 B1) in view of Wang et al. (US Pub 2018/0308283 A1), Biswas et al. (US Pub 2020/0134833 A1), Kounavis et al. (US Pub 2019/0108447 A1), PACALA (US Pub 2018/0329066) and Pylvaenaeinen et al. (US Pub 2016/0217611 A1)

As to claim 4, claim 3 is incorporated and the combination of Anderberg and Wang does not disclose the colors of points in the point cloud are determined based on the photographic data by performing steps including, for each point within the point cloud: selecting a camera based on at least one of a distance from the camera to the point, or a relative luminance of a photograph captured by the camera; mapping the point to a location in the photograph captured by the camera; and determining a color for the point based on a weighted average of colors of a plurality of pixels closest to the mapped location in the photograph captured by the camera.

selecting a camera based on an oblique angle (PACALA, ¶0005, “The operation of the color cameras can be triggered by the angular positions of the LIDAR system. For example, a color image of a particular camera can be captured when the LIDAR system is at a particular angular position, which can be predetermined based on properties of the cameras (e.g., shutter speed). Triggering the color cameras in this manner can ensure that the camera acquisitions are temporally synchronized with corresponding LIDAR ranging measurements within the same field of view” ¶0022, “The triggering of the color cameras based on the position of the LIDAR can provide improved temporal synchronization.” ¶0035, “The shutter of each of the color cameras can be synchronized with the rotation of the scanning LIDAR system 210 such that PCLS 250 can trigger an acquisition of a color camera when the LIDAR system 210 is oriented within the field of view of the corresponding camera, e.g., when LIDAR system 210 is in the middle of the field of view.” ¶0053, “To maximize temporal synchronization between the LIDAR pixels and color camera pixels, it is beneficial to acquire a color camera image at a time when the LIDAR system is actively scanning through the camera's field of view.”); 
mapping the point to a location in the photograph captured by the camera (PACALA, ¶0035, “when LIDAR system 210 is in the middle of the field of view. LIDAR data (e.g., pixels) acquired within the field of view of the triggered camera can be combined with the color data of the triggered image. PCLS 250 may combine just acquired LIDAR data (e.g., within the first half of the field of view) with the color image data.”); and
 determining a color for the point based on a weighted average of colors of a plurality of pixels closest to the mapped location in the photograph captured by the camera (PACALA, ¶0079, “A list of closest color pixel coordinates with an entry for each LIDAR pixel in a panoramic LIDAR image. The color pixel coordinates can identify the color image of a particular color camera and a color pixel location(s) within that color camera's image”.” The formula can act as a curve fit function that enables a blend of different color pixels to be selected, e.g., different blending weights can be assigned to different color pixels for different depths. Such weights can be assigned based on the measured distance measured for a given LIDAR pixel. For example, the measured distance could be near a boundary between two depth ranges (e.g., 5 m is a boundary for two depth ranges in the examples above), and the blending weights can be about 0.5 for the two sets of color pixel(s) specified for the two depth ranges.”).
Anderberg and PACALA are considered to be analogous art because all pertain to 3D point cloud. It would have been obvious to one of ordinary skill in the art to have modified Anderberg with the features of “selecting a camera based on at least one of a distance from the camera to the point, an oblique angle, or a relative luminance of a photograph captured by the camera; mapping the point to a location in the photograph captured by the camera; and determining a color for the point based on a weighted (PACALA, ¶0079).
PACALA does not explicitly disclose selecting a camera based on at least one of a distance from the camera to the point or a relative luminance of a photograph captured by the camera.
However selecting a camera based on at least one of a distance from the camera to the point is obvious by PACALA because PACALA has eight color cameras covering an angle of 45 degree and the camera acquisitions are temporally synchronized with corresponding LIDAR ranging measurements within the same field of view. This is pretty much same as choose a camera based on at least one of a distance from the camera to the point. 
Pylvaenaeinen further suggests the idea of “selecting a camera based on at least one of a distance from the camera to the point or a relative luminance of a photograph captured by the camera.” (Pylvaenaeinen, ¶0030, “distance data is employed with panorama image data, and preprocessed into selected (specific) orthographic views such as top-down and oblique, and other views as well.” ¶0035, “When a distance point is obtained that is closer to the camera, the closer point overrides any prior point that is farther away. More specifically, the point is closer to the "virtual camera" generating the current projection. So, for example, for the typical Nadir (top-down) view, "closer to camera" is equivalent to "higher up". For an oblique 45-degree NE orthographic view, closer to camera means roughly farther southwest, or higher up. This is because the virtual camera for that projection is at infinity towards SW and forty-five degrees up from horizon; thus, anything farther away in that direction is "closer".”).
 Anderberg, Wang, PACALA and Pylvaenaeinen are considered to be analogous art because all pertain to 3D point cloud. It would have been obvious to one of ordinary skill in the art to have modified Anderberg with the features of “selecting a camera based on at least one of a distance from the camera to the point or a relative luminance of a photograph captured by the camera.” as taught by Pylvaenaeinen. The suggestion/motivation would have because employing imagery with scan point geometry, projecting that imagery onto the geometry, and then rendering from another viewpoint using with distance data comparison provides an enhanced and more efficient mapping experience for the user (Pylvaenaeinen, ¶0035).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg (US Patent 10,353,073 B1) in view of Wang et al. (US Pub 2018/0308283 A1), Biswas et al. (US Pub 2020/0134833 A1), Kounavis et al. (US Pub 2019/0108447 A1) and Bastov et al. (US Pub 2018/0315248 A1).

As to claim 7, claim 3 is incorporated and Anderberg discloses a first plurality of points in the rendered point cloud but does not disclose greater than a threshold distance from a viewer are enlarged in size based on an activation function, and a second plurality of points in the rendered point cloud that are less than or equal to the threshold distance from the viewer are not enlarged.
Bastov discloses “greater than a threshold distance from a viewer are enlarged in size based on an activation function” (Bastov, ¶0111, “Absolute area may be defined” “when the content element is further away from the user, the content element may be enlarged accordingly so that it is still perceived by the user to be the same particular size, and vice versa when the content element is brought closer to the user.”).
Bastov also discloses “less than or equal to the threshold distance from the viewer are not enlarged” (Bastov, ¶0111, “The perceived area may be defined by heighten absolute area along with an angle and distance of the displayed content element from the user such that when the content element is displayed closer to the user, the content element is perceived to be a smaller size”. A smaller size teaches “not enlarged”. “Absolute area may be defined simply by, for example, square meters, regardless of the distance from the displayed content element in the environment.”).
Anderberg, Wang and Bastov are considered to be analogous art because all pertain to 3D point cloud. It would have been obvious to one of ordinary skill in the art to have modified Anderberg with the features of “greater than a threshold distance .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anderberg (US Patent 10,353,073 B1) in view of Wang et al. (US Pub 2018/0308283 A1), Biswas et al. (US Pub 2020/0134833 A1), Kounavis et al. (US Pub 2019/0108447 A1) and Owechko (US Pub 2019/0035150 A1).

As to claim 10, claim 3 is incorporated and Anderberg does not disclose the point cloud is down sampled from an original set of points based on spatial density of points in the point cloud and at least one of the photographic data, the LIDAR intensity data, or a normal map.
Owechko teaches the point cloud is down sampled from an original set of points based on spatial density of points in the point cloud and at least one of the photographic data, the LIDAR intensity data, or a normal map (Owechko, ¶0070, “each point cloud is down sampled to a lowest resolution level by selecting a group of points within each point cloud. In accordance with an embodiment, the group of points are selected randomly. In accordance with another embodiment, an adaptive approach is used where the probability of selecting a certain point is higher if a point density or number of points clustered around the certain point is lower than other points in the point cloud, since the certain point is more "valuable" in providing location information for generating a resolution adaptive mesh representation of the object than points in high density regions of the point cloud.” “number of points clustered around the certain point” could be construed as a normal map. ).
 Anderberg, Wang and Owechko are considered to be analogous art because all pertain to 3D point cloud. It would have been obvious to one of ordinary skill in the art to have modified Anderberg with the features of “the point cloud is down sampled from an original set of points based on spatial density of points in the point cloud and at least one of the photographic data, the LIDAR intensity data, or a normal map” as taught by Owechko. The suggestion/motivation would have been because the certain point is more "valuable" in providing location information for generating a resolution adaptive mesh representation of the object than points in high density regions of the point cloud (Owechko, ¶0070)

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-17, 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 12, the closest prior art Anderberg (US Patent 10,353,073 B1) teaches displaying, in a first section of a user interface, a rendering of a three- dimensional (3D) scene in which colors are determined based on at least one of photographic data or light detection and ranging (LIDAR) intensity data, and displaying, in a second section of the user interface, at least one element adjustable to select a blending of the colors, wherein the blending of the colors includes blending (i) a first color for a first point in the 3D scene, with (ii) a second color for the first point in the 3D scene determined based on at least one of one or more pixels in the photographic data corresponding to a location in a photograph to which the first point is mapped or a LIDAR intensity of the first point in the LIDAR intensity data.
Wang et al. (US Pub 2018/0308283 A1) and Biswas et al. (US Pub 2020/0134833 A1) teaches label data indicating types of one or more objects within the 3D scene and a first color for a first point in the 3D scene determined based on a first label for the first point included in the label data and blending (i) a first color for a first point in the 3D scene determined based on a first label for the first point included in the label data, with (ii) a second color for the first point in the 3D scene determined based on at least one of  one or more pixels in the photographic data corresponding to a location in a 
The prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
wherein the point cloud is down sampled from an original set of points by: combining points in the original set of points from a plurality of frames; spatially partitioning the combined points into a plurality of buckets; for each bucket of the plurality of buckets, sampling the bucket based on a sampling rate determined based on a number of points within the bucket and a user-selected density; and combining points remaining in the plurality of buckets, after each bucket in the plurality of buckets is sampled, as the point cloud.
The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613